DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.

Claim Rejections - 35 USC § 112
Claims 13, 18-25, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re Claim 13: The limitation, “a lower portion having an enclosure configured to enclose a counterbalance,” lacks support in the original disclosure.  Figures 14A, 14B, and 16 all show the lower portion having a counterbalance without any enclosure.
For the purpose of prior-art based examination, ‘a lower portion having 
Claims 18-25, 29, and 30 are non-complaint at least due to dependency on the non-compliant based claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 11, 13, 18, 19, 22, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 20150233538 A1) in view of Huang (CN 203533409 U), Lai (US 20150292697 A1), and Trejo (US 6422913 B1).
Re Claim 1: Sheng discloses 
A swinging mount for use in a flameless candle, the swinging mount comprising: 
a flame sheet (fig 9: 32) having an upper portion (fig 9: 321) shaped to mimic a flame of a candle, a middle portion having a tapered shape, and a lower portion;
a magnet (fig 9: 35), coupled to a bottom portion of the lower portion of the flame sheet; and 
a coil, located adjacent the magnet, causing the magnet (p18: a solenoid coil provided therein; and the bottom of the flame piece swinger is provided with a permanent magnet) to move the flame sheet.
However, Sheng does not disclose that a lower portion includes a counterbalance.
Huang discloses that a lower portion includes a counterbalance (fig 2: 31).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Huang’s teaching in the device of Sheng for the purpose of keeping the flame vertical (p6: the lower part of the flame sheet is set with a flame sheet keeps the vertical state of the counterweight block).
However, Sheng modified by Huang does not disclose a support structure comprising a first element and a second element coupled to and extending from a first support stand and a second support stand positioned within the flameless candle respectively, wherein the first element and the second element are configured to pair together to provide an opening within the support structure that fully surrounds a section of the middle portion of the flame sheet to movably support the middle portion of the flame sheet at a point of contact.
Lai however discloses a support structure (Examiner: the support structure comprises of the ring structure surrounding the circular position limiting hole 11, the position limiting pillars 12, metal element 14, and a light-emitting element 15 in fig 1) comprising a first element and a second element (fig 1: 12, p29: the position limiting pillars 12 on opposite two sides) coupled to and extending from a first support stand and a second support stand (Examiner: The respective connections between the position limiting pillars and the ring structure surrounding the circular position limiting hole 11 are the respective support stands) positioned within the flameless candle respectively, wherein the first element and the second element are configured to pair together to provide an opening within the support structure that fully surrounds (Examiner: the support structure as defined above fully surrounds a section of the middle portion of the flame sheet as presented in fig 1) a section of the middle portion of the flame sheet to movably support the middle portion of the flame sheet at a point of contact.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lai’s teaching in the device of Sheng modified by Huang for the purpose of allowing a defined range of movement of the flame sheet.
However, Sheng modified by Huang and Lai does not disclose that an external surface of the middle portion of the flame sheet is polished to reduce friction with the support structure at the point of contact.
Trejo however discloses that an external surface of a portion of a component is polished (col 3 ll 54+: A first bearing 42, which comprises a ball bearing or similar component (such as a polished marble)) to reduce friction with a structure at a point of contact (col 3 ll 67+: The ball bearing form of inter engagement provides for relatively low friction rotation of the sleeve).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Trejo’s teaching in the device of Sheng modified by Huang and Lai for the purpose of reducing friction between the middle portion of the flame sheet and the support structure.
Re Claim 6: Sheng modified by Huang, Lai, and Trejo discloses the swinging mount of claim 1, wherein the support structure (Lai: Fig 1: 12) is not permanently attached to the flame sheet.
Re Claim 7: Sheng modified by Huang, Lai, and Trejo discloses the swinging mount of claim 1, wherein the support structure (Lai: Fig 1: 12) is positioned to support the flame sheet to allow the flame sheet to swing around different axes.
Re Claim 8: Sheng modified by Huang, Lai, and Trejo discloses the swinging mount of claim 7, wherein the support structure allows the flame sheet to move along a curved trajectory (Lai: Fig 1).
Re Claim 11: Sheng modified by Huang, Lai, and Trejo discloses the swinging mount of claim 1, further comprising a light source (fig 9: 42) to emit light to the flame sheet.
Re Claim 13: Sheng discloses a flameless candle for imitating a real-life candle, comprising: 
a body with a top surface and a bottom surface (fig 9), the top surface including an opening;
a control board (fig 9: 63) configured to control an operation of the flameless candle;
a flame sheet (fig 9: 32) having an upper portion (fig 9: 321) shaped to mimic a flame of a candle, a middle portion having a tapered shape, and a lower portion;
a light source (fig 9: 42) disposed under the top surface and positioned to emit light to the flame sheet; and 
a motion generation engine (fig 9: 35) to cause the flame sheet to move, the motion generation engine comprising a magnet, coupled to a bottom portion of the lower portion of the flame sheet; and 
a coil, located adjacent the magnet (p18: a solenoid coil provided therein; and the bottom of the flame piece swinger is provided with a permanent magnet), causing the magnet to move the flame sheet.
However, Sheng does not disclose that the lower portion has a counterbalance.
Huang however discloses that the lower portion has a counterbalance (fig 2: 31).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Huang’s teaching in the device of Sheng for the purpose of keeping the flame vertical (p6: the lower part of the flame sheet is set with a flame sheet keeps the vertical state of the counterweight block).
However, Sheng modified by Huang does not disclose that a first support stand and a second support stand positioned within the body; 
a support structure comprising a first element and a second element coupled to and extending from the first support stand and the second support stand respectively, wherein the first element and the second element are configured to pair together to provide an opening within the support structure that fully surrounds a section of the middle portion of the flame sheet to movably support the middle portion of the flame sheet at a point of contact.
Lai however discloses that a first support stand and a second support stand (Examiner: The respective connections between the position limiting pillars and the ring structure surrounding the circular position limiting hole 11 are the respective support stands) positioned within the body; 
a support structure (Examiner: the support structure comprises of the ring structure surrounding the circular position limiting hole 11, the position limiting pillars 12, metal element 14, and a light-emitting element 15 in fig 1) comprising a first element and a second element (fig 1: 12, p29: the position limiting pillars 12 on opposite two sides) coupled to and extending from the first support stand and the second support stand respectively, wherein the first element and the second element are configured to pair together to provide an opening within the support structure that fully surrounds (Examiner: the support structure as defined above fully surrounds a section of the middle portion of the flame sheet as presented in fig 1) a section of the middle portion of the flame sheet to movably support the middle portion of the flame sheet at a point of contact.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lai’s teaching in the device of Sheng modified by Huang for the purpose of allowing a defined range of movement of the flame sheet.
However, Sheng modified by Huang and Lai does not disclose that an external surface of the middle portion of the flame sheet is polished to reduce friction with the support structure at the point of contact.
Trejo however discloses that an external surface of a portion of a component is polished (col 3 ll 54+: A first bearing 42, which comprises a ball bearing or similar component (such as a polished marble)) to reduce friction with a structure at a point of contact (col 3 ll 67+: The ball bearing form of inter engagement provides for relatively low friction rotation of the sleeve).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Trejo’s teaching in the device of Sheng modified by Huang and Lai for the purpose of reducing friction between the middle portion of the flame sheet and the support structure.
Re Claim 18: Sheng modified by Huang, Lai, and Trejo discloses the flameless candle of claim 13, wherein the support structure is positioned to support the flame sheet to allow the flame sheet to swing around different axes (Lai: fig 4, Examiner: fig 4 shows that the flame sheet is allowed a range of movements even perpendicular to the longitudinal axis of the metal element 14.  Therefore, the flame sheet is allowed to swing around different axes.).
Re Claim 19: Sheng modified by Huang, Lai, and Trejo discloses the flameless candle of claim 18, wherein the support structure allows the flame sheet to move along a curved trajectory (Lai: fig 4).
Re Claim 22: Sheng modified by Huang, Lai, and Trejo discloses the flameless candle of claim 13, comprising: 
a magnet (fig 5: 35) disposed at a base of the flame sheet; wherein: 
the motion generation engine comprises a coil (fig 5: 28) located below the magnet and electrically connected to a printed circuit board (fig 5: 13), wherein a magnetic field of the coil interacts with the magnet of the flame sheet to cause the flame sheet to move (p53: the power driven device 20' consists of a chassis 22' with a solenoid coil 28 provided therein; and that the bottom of the flame piece swinger 30 is provided with a permanent magnet 35, as a result, the solenoid coil 28 generates a magnetic field continuously under the control of the circuit board 13, so that the flame piece swinger 30 with a permanent magnet 35 provided on the bottom may generate a swing (not shown) by using the top 342 of the support rod 34 as a fulcrum).
Re Claims 26 and 29: Sheng modified by Huang, Lai, and Trejo discloses the swing mount of claim 1 and the flameless candle of claim 13, 
wherein the opening provided by the first element and the second element of the support structure is configured to wrap around a circumference of the flame sheet at or below the middle portion (Lai: fig 1).
Re Claims 27 and 30: Sheng modified by Huang, Lai, and Trejo discloses the swing mount of claim 1 and the flameless candle of claim 13,
wherein the each of the first element and the second element has a U shape, a C shape, a slotted shape, an elliptical shape, or a circular shape (Lai: fig 1, Examiner: the first element and the second element have a C shape or a circular shape where they meet the support stands, the support stands being the point of interface of the elements with the bracket 10).
Re Claim 28: Sheng modified by Huang, Lai, and Trejo discloses the swing mount of claim 1, further comprising: an engagement ring surrounding an exterior of the first support stand and the second support stand (Lai: fig 1).

Claim(s) 10, 12, 21, & 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 20150233538 A1) modified by Huang (CN 203533409 U), Lai (US 20150292697 A1) and Trejo (US 6422913 B1) in view of Patton (US 20160138770 A1).
Re Claims 10 & 21: Sheng modified by Huang, Lai, and Trejo discloses the swinging mount of claim 1 and the flameless candle of claim 13 with the support structure. 
However, Sheng modified by Huang, Lai, and Trejo does not disclose that the support structure comprises a plastic material, a metal, or a combination thereof.
Patton however discloses that the support structure comprises a plastic material, a metal, or a combination thereof (p86: the set of arms 1106 could be made from metal, plastic, or any other material).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Patton’s teaching in the device of Sheng modified by Huang, Lai, and Trejo for the durability, cost-effectiveness, or a combination thereof of a plastic material and/or a metal.
Re Claims 12 & 25: Sheng modified by Huang, Lai, and Trejo discloses the swinging mount of claim 11 and the flameless candle of claim 13 with the light source.
However, Sheng modified by Huang, Lai, and Trejo does not disclose that the light source comprises one or more light emitting diodes (LEDs).
Patton however discloses that the light source comprises one or more light emitting diodes (LEDs) (figs 39A-D: 3904a-c, p114: The three light sources 3904a-c can be LEDs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Patton’s teaching in the device of Sheng modified by Huang, Lai, and Trejo for the benefit of longer life time and lower electricity cost of LED.
Re Claim 23: Sheng modified by Huang, Lai, and Trejo discloses the flameless candle of claim 13.
However, Sheng modified by Huang, Lai, and Trejo does not disclose that the top surface of the body is flat.
Patton however discloses that the top surface of the body is flat (figs 44c & 44b: 4406).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Patton’s teaching in the device of Sheng modified by Huang, Lai, and Trejo for the cost effectiveness of design for the mass production.
Re Claim 24: Sheng modified by Huang, Lai, and Trejo discloses the flameless candle of claim 13.
However, Sheng modified by Huang, Lai, and Trejo does not disclose that top surface of the body includes an irregular shape.
Patton however discloses that the top surface of the body includes an irregular shape (fig 47: top of 4701) to resemble an at least partially melted candle (Examiner: The phrase, “to resemble…” is an intended outcome.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Patton’s teaching in the device of Sheng modified by Huang, Lai, and Trejo for the aesthetics.

Response to Arguments
Applicant’s arguments have been considered but are moot due to new ground of rejection in part and not persuasive in part.
A newly cited reference, Huang discloses that a lower portion includes a counterbalance (fig 2: 31).
Lai discloses a support structure (Examiner: the support structure comprises of the ring structure surrounding the circular position limiting hole 11, the position limiting pillars 12, metal element 14, and a light-emitting element 15 in fig 1) comprising a first element and a second element (fig 1: 12, p29: the position limiting pillars 12 on opposite two sides) coupled to and extending from a first support stand and a second support stand (Examiner: The respective connections between the position limiting pillars and the ring structure surrounding the circular position limiting hole 11 are the respective support stands) positioned within the flameless candle respectively, wherein the first element and the second element are configured to pair together to provide an opening within the support structure that fully surrounds (Examiner: the support structure as defined above fully surrounds a section of the middle portion of the flame sheet as presented in fig 1) a section of the middle portion of the flame sheet to movably support the middle portion of the flame sheet at a point of contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887         

/THIEN M LE/Primary Examiner, Art Unit 2887